Name: Commission Regulation (EEC) No 3828/92 of 28 December 1992 repealing Regulation (EEC) No 581/86 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 387/44 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3828/92 of 28 December 1992 repealing Regulation (EEC) No 581/86 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 1 of Council Regulation (EEC) No 3814/92 of 28 December 1992 amending Regulation (EEC) No 1785/81 and applying in Spain the sugar sector prices provided for by that Regulation (2), provides that the alignment specified in Article 70 of the sugar and beet prices applicable in Spain is to be effected on 1 January 1993 at the levels that it sets ; whereas in the case of Portugal official prices for beet and sugar have been aligned on the common prices since 1 July 1992 ; Whereas Articles 72 and 240 of the Act of Accession provided for price differences between Spain and Portugal and the other parts of the Community to be offset by compensatory amounts ; whereas there are no longer any such differences for either Spain or Portugal ; whereas for the sake of legal clarity Commission Regulation (EEC) No 581 /86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensa ­ tory amounts in the sugar sector (3), as last amended by Regulation (EEC) No 1 800/92 (4), should therefore be repealed with effect from 1 January 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 581 /86 is hereby repealed. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 53, 1 . 3 . 1986, p. 32. (4 See page 7 of this Official Journal . (') OJ No L 57, 1 . 3 . 1986, p . 27. (4) OJ No L 182, 2. 7 . 1992, p. 81 .